DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2019/0149841 A1) and in view of Zou et al., (U.S. Pub. No. 2017/0332095 A1).
As per claim 1, Mukherjee teaches a decoder, the decoder comprising circuitry configured to: receive a bitstream (fig. 5 el. 420; compressed bitstream); extract a header from a current frame, wherein the header a signal characterizing that global motion is enabled and further characterizing parameters of a global motion model ([0034], [0079], [0089], [0107]), and wherein the motion model comprises affine motion ([0088], [0090], [0094]), decode the current frame ([0006], fig. 5); the decoding including using a motion model for each current block having a complexity that is less than or equal to a complexity of the  global motion model ([0072]). Mukherjee does not explicitly disclose wherein the parameters are derived from translation control point motion vectors; and 
	However, Zou teaches wherein the parameters are derived from translational control point motion vectors ([0031], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
	As per claim 2, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the motion model includes translational motion ([0032-0033], [0071-0072], [0090], [0097]).
As per claim 4, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly teach wherein the header includes a picture parameter set (PPS).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
As per claim 5, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein the header includes a sequence parameter set (SPS).
However, Zhou teaches wherein the header includes a sequence parameter set (SPS) ([0041], “sequence parameter set”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
As per claim 6, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the motion model includes a translational motion model ([0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
As per claim 7, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. Mukherjee does not explicitly teach wherein the motion model includes a four-parameter affine motion model.
However, Zou teaches wherein the motion model includes a four-parameter motion model ([0037-0042]).

As per claim 8, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the motion model includes a six-parameter affine motion model ([0072]). 
As per claim 9, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim1.  
However,  Zhou teaches wherein each current block is a coding tree ([0054-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
As per claim 10, Mukherjee (modified by Zou) as a whole teaches everything as claimed above, see claim 1. Mukherjee teaches wherein each current block is a coding unit.
However, Zhou teaches wherein each current block is a coding unit ([0054-0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zou with Mukherjee for the benefit of improving the efficiency of video decompression. 
As per claim 11, which is the corresponding method of claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 12, which is the corresponding method of claim 2, thus the rejection and analysis made for claim 2 also applies here.
As per claim 14, which is the corresponding method of claim 4, thus the rejection and analysis made for claim 4 also applies here.
claim 15, which is the corresponding method of claim 5, thus the rejection and analysis made for claim 5 also applies here.
As per claim 16, which is the corresponding method of claim 6, thus the rejection and analysis made for claim 6 also applies here.
As per claim 17, which is the corresponding method of claim 7, thus the rejection and analysis made for claim 7 also applies here.
As per claim 18, which is the corresponding method of claim 8, thus the rejection and analysis made for claim 8 also applies here.
As per claim 19, which is the corresponding method of claim 9, thus the rejection and analysis made for claim 9 also applies here.
As per claim 20, which is the corresponding method of claim 10, thus the rejection and analysis made for claim 10 also applies here.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486